Name: 95/349/EC: Commission Decision of 26 July 1995 amending Decision 93/402/EEC concerning animal health conditions and veterinary certification for imports of fresh meat from certain South American countries, in order to take account of information concerning the State of Goias (Brazil) and Argentina
 Type: Decision_ENTSCHEID
 Subject Matter: agri-foodstuffs;  tariff policy;  America;  animal product;  agricultural policy;  agricultural activity
 Date Published: 1995-08-26

 Avis juridique important|31995D034995/349/EC: Commission Decision of 26 July 1995 amending Decision 93/402/EEC concerning animal health conditions and veterinary certification for imports of fresh meat from certain South American countries, in order to take account of information concerning the State of Goias (Brazil) and Argentina Official Journal L 202 , 26/08/1995 P. 0010 - 0011COMMISSION DECISION of 26 July 1995 amending Decision 93/402/EEC concerning animal health conditions and veterinary certification for imports of fresh meat from certain South American countries, in order to take account of information concerning the State of Goias (Brazil) and Argentina (Text with EEA relevance) (95/349/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, porcine, ovine and caprine animals, fresh meat or meat products from third countries (1), as last amended by the Treaty of Accession of Austria, Finland and Sweden, and in particular Articles 14, 15 and 16 thereof, Whereas the animal health conditions and veterinary certification requirements for importation of fresh meat from Colombia, Paraguay, Uruguay, Brazil, Chile and Argentina are laid down by Decision 93/402/EEC (2), as last amended by Decision 95/183/EC (3); Whereas it was decided in 1992 to suspend imports of fresh meat from the State of Goias owing to health problems there; Whereas the latest inspection carried out in Brazil by Community inspectors showed an improvement in the situation with regard to foot-and-mouth disease in Goias; Whereas, moveover, having regard to the spread of foot-and-mouth disease among sheep and goats, particular guarantees must be required for imports of meat of those species; whereas, therefore, measures were applied on a regional basis in Argentina regarding meat of the species in question; Whereas Argentina has had no outbreaks of foot-and-mouth disease for over a year; whereas there is therefore justification for extending the region of that country from which Member States authorize imports of fresh sheepmeat and goatmeat; Whereas Commission Decision 93/402/EEC should be amended accordingly; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Annex I to Decision 93/402/EEC is hereby replaced by the Annex to this Decision. Article 2 This Decision shall apply from the day following its publication in the Official Journal of the European Communities. However, for the period of 30 days following the date of application of this Decision, Member States shall authorize the importation of fresh meat, originating from Brazil and Argentina, produced and certified in accordance with the conditions in force before that date. Article 3 This Decision is addressed to the Member States. Done at Brussels, 26 July 1995. For the Commission Franz FISCHLER Member of the Commission ANNEX 'ANNEX I DESCRIPTION OF TERRITORIES OF SOUTH AMERICA ESTABLISHED FOR ANIMAL HEALTH CERTIFICATION PURPOSES >TABLE>